 


109 HR 4532 IH: Technology Education Incentive Act of 2005
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4532 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Cramer introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow employers a credit against income tax to encourage them to have their employees provide volunteer services that aid science, mathematics, and engineering education in grades K–12. 
 
 
1.Short titleThis Act may be cited as the Technology Education Incentive Act of 2005. 
2.Employer credit for employee volunteer services in grades K–12 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by inserting after section 45I the following new section: 
 
45J.Employer credit for employee volunteer services in grades K–12 
(a)In generalFor purposes of section 38, the volunteer education services credit determined under this section for the taxable year is an amount equal to 20 percent of the wages paid or incurred by the taxpayer during the taxable year for qualified employee services. 
(b)Maximum credit per employeeThe credit determined under this section with respect to services performed by an employee during the taxable year shall not exceed $1,000. 
(c)DefinitionsFor purposes of this section— 
(1)Qualified employee servicesThe term qualified employee services means any service furnished by an employee of the taxpayer if— 
(A)the services are performed at a qualified K–12 school, 
(B)the services are related to science, mathematics, or engineering education at any of the grades K–12 at a qualified K–12 school, 
(C)the employee receives no additional compensation for performing such services and the employer receives no compensation for such services, and 
(D)the services are determined by the qualified K–12 school to be valuable to the school in providing education in any of the grades K–12 in the areas of science, mathematics, or engineering. 
(2)Qualified K–12 schoolThe term qualified K–12 school means any school located in the United States which provides education in any of the grades K–12 and which meets the requirements of State law for providing such education. 
(3)WagesThe term wages has the meaning given to such term by section 51(c). 
(d)Controlled groupsRules similar to the rules of section 1397(b) shall apply for purposes of this section.. 
(b)Denial of double benefitSubsection (a) of section 280C of such Code is amended by inserting 45J(a), after 45A(a),. 
(c)Credit made part of general business credit 
(1)In generalSubsection (b) of section 38 of such Code (relating to current year business credit) is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end thereof the following new paragraph: 
 
(20)volunteer education services credit determined under section 45J(a).. 
(2)Deduction for certain unused business creditsSubsection (c) of section 196 of such Code is amended by striking and at the end of paragraph (9), by striking the period at the end of paragraph (11) and inserting , and, and by adding after paragraph (12) the following new paragraph: 
 
(13)the volunteer education services credit determined under section 45J(a).. 
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45I the following new item: 
 
 
Sec. 45J. Employer credit for employee volunteer services in grades K–12 . 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
(f)StudyThe Secretary of Education and the Secretary of the Treasury shall jointly conduct a study of the effect of the credit under section 45J of the Internal Revenue Code of 1986, as added by this Act, on the providing of volunteer services to which such credit applies. The results of such study, together with any recommendations for improving the effectiveness of such credit, shall be submitted to the Congress not later than the date which is 2 years after the date of the enactment of this Act. 
 
